Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/478,850 filed 7/18/19. Claims 1-20 are pending with claim 1 in independent form.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A payment reader comprising: a housing having an upper end; a non-conductive cover which is configured to at least partially cover the upper end of the housing, the non-conductive cover having an upper wall and interconnected side walls depending downwardly from the upper wall and forming an internal compartment, the upper wall having an x-axis dimension and a y-axis dimension which define an x-y plane, the upper wall having an z-axis dimension which is perpendicular to the x-y plane, the upper wall having an upper surface and an opposite lower surface, the lower surface facing the internal compartment, the lower surface defining a surface area, wherein the entire surface area of the lower surface is formed of at least one three-dimensional shape which extends outwardly from the x-y plane in the z-direction; electronic circuitry within the internal compartment and surrounded by the cover; and a mesh of conductive traces provided on the lower surface of the cover and in communication with the electronic circuitry. The prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches a payment reader with a tamper detection system that has sensor element within an interior surface of a housing and a guard ring on a plane different from a sensor disposed on a circuit board to prevent unintentional activation of the tamper detection circuit (see Razaghi et al. US 10,595,400 B1). The prior art teaches a payment reader with conductive traces forming a mesh located on interior surface of housing for use in tamper detection (see Wade et al. US 10,127,409 B1 and Wade et al. US 2015/0097572 A1).  These are different from applicant’s claimed invention in that the prior art fails to teach a lower surface of a non-conductive cover that faces an internal compartment of the cover where the entire surface area of the lower surface is formed of at least one three-dimensional shape that extends outwardly from the x-y plane in the z-direction, electronic circuitry within the internal compartment and surrounded by the cover and a mesh of conductive traces provided on the lower surface of the cover and in communication with the electronic circuitry, in combination with all the other limitations of the claim. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH